DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Regarding the amendment filed 07/26/2021: Claims 1-17, 22-24, and 26-28 are pending. Claims 18-21, 25, and 29-32 have been cancelled.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 22-24 and 27-28 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Parris et al (US 2011/0299337 A1, previously cited, heretofore referred to as Parris) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Information Disclosure Statement
The information disclosure statement filed 10/07/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file on 06/28/2021, but the information referred to therein has not been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ion Sensitive Field Effect Transistor (ISFET).”
Claim 23 will now read: “23. The method of claim 22, wherein the transistor is an Ion Sensitive Field Effect Transistor (ISFET).”

Allowable Subject Matter
Claims 1-17, 22-24, and 26-28 are allowed after the amendment above.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… calculating resistance values based on the first test voltages and currents; applying second test voltages at the source terminals of the group to operate the group in a different operational mode, wherein the second test voltages are based at least partially on the resistance values; measuring a corresponding second set of currents at the drain terminals produced by the second test voltages; and based on the second test voltages and currents and operational properties of the chemically-sensitive transistors, calculating a floating gate voltage of each chemically-sensitive transistor in the group.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-11 are allowed for depending from allowable claim 1.
The following is an examiner’s statement of reasons for allowance: In claim 12, the specific limitations of  “… calculating a resistance based on the first test voltages and currents produced by the first set of test voltages; applying second test voltages, wherein the second test voltages drive the chemically- sensitive transistors to transition among a plurality of operational modes and wherein the second test voltages are based partially on the calculated resistance; calculating a floating gate voltage of each driven chemically-sensitive transistor; and determining if each calculated floating gate voltage is 
Claims 13-17 are allowed for depending from allowable claim 12.
In claim 22, the specific limitations of  “… applying a second test voltage to the first terminal of the transistor while keeping the bias of second terminal constant; measuring a second output voltage at the second terminal; and determining a transistor property based on the first and the second output voltages measured at the second terminal.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 23-24 and 26-28 are allowed for depending from allowable claim 22.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	-Mayer et al teaches a testing method that can be used in an ISFET array but does not teach “applying a second test voltage to the first terminal of the transistor while keeping the bias of second terminal constant; measuring a second output voltage at the second terminal; and determining a transistor property based on the first and the second output voltages measured at the second terminal.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867